       Case 2:19-cv-02727-JAR-TJJ Document 24 Filed 04/15/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 CRAIG PETERSON,

            Plaintiff,

            v.                                            Case No. 19-2727-JAR-TJJ

 BROOKDALE SENIOR LIVING,
 COMMUNITIES, INC.,

            Defendant.


       CORRECTED ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Report and Recommendation filed on March 30,

2020 (Doc. 21). Fourteen days having passed, and no written objections being filed to the

proposed findings and recommendations by Magistrate Judge Teresa J. James, and after a de

novo determination upon the record pursuant to Fed. R. Civ. P. 72(b), the Court accepts the

recommended decision and adopts it as its own.

       IT IS THEREFORE ORDERED BY THE COURT that that in accordance with the

March 30, 2020 Report and Recommendation (Doc. 21), Defendant’s Motion to Dismiss or, in

the Alternative, to Stay Proceedings and Compel Arbitration (Doc. 4) is granted, and that this

matter shall be stayed pending arbitration; Plaintiff’s Motion for Leave to File Sur-Reply (Doc.

12) is also granted;

       IT IS FURTHER ORDERED that the parties shall submit a joint status report on or

before October 15, 2020.

       IT IS SO ORDERED.

       Dated: April 15, 2020
                                              S/ Julie A. Robinson
                                             JULIE A. ROBINSON
                                             CHIEF UNITED STATES DISTRICT JUDGE



                                                 1
